DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to a method, a medium and an apparatus. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“obtaining an Artificial Neural Network (ANN), wherein the ANN is configured to provide a prediction for a data instance, wherein the ANN comprises a set of nodes having interconnections therebetween; 
determining an attribute vector based on a subset of the nodes of the ANN; 
determining, based on the attribute vector, a plurality of data slices;
obtaining a testing dataset comprising testing data instances; 
computing, for each data slice, a performance measurement of the ANN over the data slice, wherein said computing is based on an application of the ANN on each testing data instance that is mapped to the data slice; and
performing an action based on at least a portion of the performance measurements of the data slices.”

Independent claims 13 and 20 include similar features as recited in claim 1 above.
The closest prior art includes Husain (US Publication 2019/0122096 A1), and Speakman et al. (Speakman, S., et al., “Subset Scanning Over Neural Network Activations”, arXiv:1810.08676v1 [cs.LG] 19 Oct. 2018). Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664